Citation Nr: 0201835	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  99-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date, prior to November 26, 
1997, for the award of service connection for mullerian duct 
cyst.  

2.  Entitlement to an effective date, prior to April 10, 
1997, for the award of a 30 percent disability rating for 
service-connected gastroesophageal stricture with reflux and 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from March 1957 to 
September 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 1996 the veteran submitted a claim for a 
compensable rating for his service-connected bilateral 
sensorineural hearing loss.  In April 1997 the RO denied his 
claim.  The RO notified him of that decision by letter dated 
May 5, 1997.  He did not appeal that decision.  38 C.F.R. 
§ 20.302 (2001).  

In his November 1999 Substantive Appeal the veteran contends 
that the March 1979 rating decision, in which the RO 
originally denied service connection for mullerian duct cyst, 
was clearly and unmistakably erroneous.  As this issue has 
been neither prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

In December 1999 the veteran requested entitlement to Class I 
dental eligibility status.  As this issue has been neither 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

In January 2000 the veteran submitted a claim for an 
increased rating for his service-connected craniotomy, 
subdural hydroma with bilateral prehination and a claim for a 
compensable rating for his bilateral sensorineural hearing 
loss.  


In July 2000 the RO awarded a 10 percent rating for his 
hearing loss, effective January 20, 2000, but denied an 
increased rating for residuals of the craniotomy.  The RO 
notified him of that decision by letter dated August 14, 
2000.  He filed a Notice of Disagreement with the denial in 
March 2001.  The RO issued a Statement of the Case in 
September 2001.  He did not submit a Substantive Appeal.  

A Substantive Appeal must be received within 60 days of the 
issuance of the Statement of the Case or within the remainder 
of the one-year period from the date of the decision being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2001).  

38 C.F.R. § 20.302(b) was amended to provide that where a 
claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and that evidence requires, in accordance 
with 38 C.F.R. § 19.31 (2001), that the claimant be furnished 
a Supplemental Statement of the Case, then the time to submit 
a Substantive Appeal shall end not sooner than 60 days after 
such Supplemental Statement of the Case is mailed to the 
appellant, even if the 60-day period extends beyond the 
expiration of the 1-year appeal period.  62 Fed. Reg. 50318, 
50319 (Oct. 3, 2001) (to be codified at 38 C.F.R. § 
20.302(b)).  

In this case, the veteran has not submitted additional 
evidence in support of this issue within 60 days after the RO 
issued the Supplemental Statement of the Case.  Therefore, 
this issue is not before the Board.  

In November 2000 the veteran filed an application for a total 
rating based on individual unemployability.  As this issue 
has been neither prepared nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


In April 2001 the veteran submitted a claim for service 
connection for sleep apnea.  As this issue has been neither 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDINGS OF FACT

1.  On October 18, 1977 the RO received the veteran's 
original application for service connection for genitourinary 
problems (recurrent urinary tract infections) and for 
gastrointestinal problems (esophageal spasms).  

2.  In February 1978 the RO granted service connection for 
esophageal hiatal hernia and assigned a noncompensable rating 
for this disorder, effective October 1, 1977; the veteran did 
not appeal the noncompensable rating assigned for esophageal 
hiatal hernia.  

3.  The veteran filed a claim for service connection for 
mullerian duct cyst in February 1979.  

4.  In March 1979 the RO denied service connection for 
mullerian duct cyst.  The RO notified him of the denial by 
letter dated May 14, 1979; the veteran did not appeal the 
denial of service connection for mullerian duct cyst.  

5.  On November 26, 1997 the RO received a statement from the 
veteran, VA Form 21-4138 (JF).  He filed a claim to reopen 
service connection for mullerian duct cyst and a claim for an 
increased rating for his service-connected gastrointestinal 
disorder.  

6.  In November 1998 the RO denied reopening the claim for 
service connection for mullerian duct cyst.  In January 1999 
the RO amended the November 1998 rating decision under the 
provisions of 38 C.F.R. § 3.105(b) (2001) and granted service 
connection for mullerian duct cyst, effective November 26, 
1997. 

7.  In November 1998 the RO awarded a 30 percent disability 
rating for the veteran's service-connected gastroesophageal 
stricture with reflux and hiatal hernia (claimed as 
dysphagia), effective April 10, 1997.  

8.  The evidence of record demonstrates that an increase in 
disability was factually ascertainable on November 26, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to November 26, 
1997, for the award of service connection for mullerian duct 
cyst have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2001).  

2.  The criteria for a November 26, 1996 effective date, but 
not earlier, for the award of a 30 percent disability rating 
for service-connected gastroesophageal stricture with reflux 
and hiatal hernia have been met.  38 U.S.C.A. §§ 5101, 5110; 
38 C.F.R. §§ 3.151, 3.155, 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On October 18, 1977 the RO received the veteran's original 
application for service connection for genitourinary problems 
(recurrent urinary tract infections) and for gastrointestinal 
problems (esophageal spasms).  This application was received 
within one year after his separation from active service.  

In February 1978 the RO granted service connection for 
esophageal hiatal hernia and postoperative urethral 
stricture.  The RO assigned noncompensable ratings for both 
disorders, effective October 1, 1977.  

Although the claims folder does not include the notification 
letter, the veteran acknowledged receipt of rating decision 
in a February 1979 Notice of Disagreement.  He did not appeal 
the noncompensable rating assigned for esophageal hiatal 
hernia.  He limited his appeal to the issues of a 
noncompensable rating for residuals of his craniotomy and 
service connection for a dental condition.  He also raised a 
claim for service connection for mullerian duct cyst.  

In March 1979 the RO denied service connection for mullerian 
duct cyst.  The RO stated that the cyst was noted in 1969 but 
that it was a constitutional or developmental abnormality.  
The RO notified him of the denial by letter dated May 14, 
1979; he did not appeal.  

On November 26, 1997 the RO received a statement from the 
veteran, VA Form 21-4138 (JF).  He filed a claim to reopen 
service connection for mullerian duct cyst.  He also filed a 
claim for service connection for dysphagia.  This appeared to 
be a claim for an increased rating for his service-connected 
gastrointestinal disorder.  The RO notified him in January 
1998 that he was already service-connected for a 
gastrointestinal disorder.  He responded that he was seeking 
reevaluation of his gastrointestinal disorder.  

The RO obtained private treatment records from LO (initials), 
MD, in July 1998.  These records show that the veteran 
underwent an esophagogastroduodenoscopy with polypectomy and 
biopsy in September 1996.  The procedure was performed to 
evaluate his complaints of dysphagia.  The physician noted a 
prior history of esophageal stricture.  The impression was 
diffuse gastritis with ulcerations of the stomach, duodenum 
and esophagus.  The postoperative diagnosis was duodenitis 
with ulcerations, gastric polyps, gastric ulcers and 
esophageal ulcers.  

The veteran underwent another procedure on April 10, 1997.  
The preoperative diagnosis was rule out possible Barrett's 
esophagitis due to recurrent episodes of dysphagia and 
odynophagia despite medication use.  Biopsies were obtained 
from the distal esophagus.  

The impression was mild esophagitis with distal areas of 
erosions.  There was also a hiatal hernia.  The physician 
noted that there were no ulcerations or any significant 
islets of tissue to suggest a Barrett's esophagus.  The 
stomach was notable for a very mild gastritis but there were 
no ulcerations or other lesions in the stomach or the 
duodenum.  The postoperative diagnosis was esophagitis of a 
mild to moderate degree, hiatal hernia and mild gastritis.  

In November 1998 the RO awarded a 30 percent disability 
rating for the veteran's service-connected gastroesophageal 
stricture with reflux and hiatal hernia (claimed as 
dysphagia), effective April 10, 1997.  The RO denied 
reopening the claim for service connection for mullerian duct 
cyst.  

In January 1999 the RO amended the November 1998 rating 
decision under the provisions of 38 C.F.R. § 3.105(b) (2001) 
and granted service connection for mullerian duct cyst.  The 
RO awarded a 10 percent disability rating for mullerian duct 
cyst, effective November 26, 1997.  

In February 1999 the veteran filed a claim for an earlier 
effective date for mullerian duct cyst.  He argued that the 
effective date should be October 1, 1977 because his service 
medical records show that he had urinary tract infections 
several years after entry into active service.  He argued 
that his private physician diagnosed him with mullerian duct 
cyst in 1968 while home on leave and that he has had 
continuous urinary tract infections since that time.  

In October 1999 the RO denied the claim for an earlier 
effective date for mullerian duct cyst.  

In October 1999 the veteran filed a Notice of Disagreement 
with the April 10, 1997 effective date assigned for his 30 
percent rating for the gastroesophageal stricture with reflux 
and hiatal hernia (claimed as dysphagia).  

He argued that the effective date should be October 1, 1977, 
because his service medical records show that he had 
gastroesophageal difficulties during active service and 
continuously since that time.  The veteran raised similar 
contentions in his November 1999 Substantive Appeal.  He 
stated that he did not appeal the original grant of service 
connection and assignment of a noncompensable rating, 
effective October 1, 1977, because he had no reason to 
question that rating.  He also stated that if compensation is 
not payable back to active service, then it should be payable 
as of November 26, 1996, which is one year prior to the date 
he filed his claim.  

In November 1999 the veteran filed a Notice of Disagreement 
with the November 26, 1997 effective date assigned for 
service connection for mullerian duct cyst.  He recalled that 
the RO had previously denied his claim for service connection 
for mullerian duct cyst.  He recalled "that the March or May 
1979 rating board correspondence denied my claim stating that 
it was a congenital anomaly which precluded service-
connection."  He also stated that he "had no reason to 
question that ruling or basis on which to appeal that 
decision."  Finally, he stated that he filed for another 
determination in 1997 after learning that congenital 
malformations could be service-connected if aggravated by 
service.  The veteran raised similar contentions in his 
November 1999 Substantive Appeal.  

At a personal hearing the veteran testified that his February 
1979 letter should constitute an appeal because the RO had 
not considered his claim for service connection for mullerian 
duct cyst in the February 1978 rating decision.  Transcript, 
pp. 1-2 (Feb. 2000).  He testified that the effective date of 
his grant of service connection should date back to active 
service because this disability was discovered during that 
time and has been present since.  Tr., p. 2.  He testified 
that he should receive an earlier effective date for his 30 
percent rating for gastroesophageal stricture with reflux and 
hiatal hernia.  Tr., p. 2.  He testified that at the time he 
had been granted service connection and a noncompensable 
rating, he was told there was no good diagnosis or treatment 
for his symptoms; therefore, there was no reason to object to 
the noncompensable rating.  Tr., pp. 3-4.  

In a statement accompanying the hearing transcript the 
veteran argued that the proper earlier effective date for 
both disabilities should be October 1, 1978, under and in 
accordance with the provisions of 38 C.F.R. § 3.105(b) 
(2001).  

At a personal hearing before the undersigned the veteran 
testified that he did not appeal the original denial of 
service connection for mullerian duct cyst because he 
believed from the notice of denial that this was not an 
appealable issue.  Transcript, pp. 4-5 (Nov. 2001).  He also 
testified he was told there was no good diagnosis or 
treatment for his gastrointestinal symptoms at the time he 
was granted service connection; therefore, there was no 
reason to object to the noncompensable rating.  Tr., p. 6.  
He testified that the proper earlier effective date for both 
disabilities should be October 1, 1978.  Tr., p. 7.  He 
testified that this is allowable under the VA regulations 
since service connection for mullerian duct cyst was granted 
based on a difference of opinion.  Tr., p. 7.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2001).  

The controlling regulation in this case is 38 C.F.R. § 3.400, 
which states that, unless otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  Id.  
However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 134-
135 (1992).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The regulations specifically provide for an effective date 
where service connection is granted based on new and material 
evidence other than service department records.  If new and 
material evidence is received within appeal period or prior 
to appellate decision, the effective date will be as though 
the former decision had not been rendered.  However, if new 
and material evidence is received after final disallowance, 
the effective date will be the date of receipt of the new 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1) (2001).  

The regulations also specifically provide that the proper 
effective date where service connection is granted based on a 
reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2001).

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a) 
(2001).  

Whenever an adjudicative agency is of the opinion that a 
revision or an amendment of a previous decision is warranted, 
a difference of opinion being involved rather than a clear 
and unmistakable error, the proposed revision will be 
recommended to Central Office.  38 C.F.R. § 3.105(b) (2001).  

The regulations specifically provide for an effective date 
where a revision or an amendment of a previous rating 
decision is warranted based on a difference of opinion under 
38 C.F.R. § 3.105(b).  As to decisions not final prior to 
receipt of an application to reopen the proper effective date 
is the date from which benefits would have been payable if 
the former decision had been favorable.  As to decisions 
which have become final by failure to timely initiate and 
perfect an appeal prior to receipt of an application to 
reopen, the proper effective date is the date of receipt of 
such application or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(h) (2001).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.  

The Rating Schedule provides a 30 percent evaluation for 
moderate stricture of the esophagus.  A 50 percent evaluation 
is warranted for severe esophageal stricture permitting 
passage of liquids only.  An 80 percent evaluation is 
warranted for esophageal stricture permitting passage of 
liquids only and with marked impairment of general health.  
38 C.F.R. § 4.114, Diagnostic Code 7203.

The Rating Schedule provides a 10 percent evaluation for a 
hiatal hernia with two or more of the symptoms required for a 
30 percent evaluation, but of lesser severity than is 
required for that evaluation.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 60 
percent evaluation requires symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  

The Rating Schedule provides that ratings under these 
diagnostic codes will not be combined with each other.  
Instead, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

The Board finds that the duty to notify and the duty to 
assist with respect to the earlier effective date issues on 
appeal have been met.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The veteran was given further notice of what was 
required to substantiate his claims in the Statements of the 
Case and the Supplemental Statement of the Case.  That is, he 
was provided with notice of the laws and regulations 
pertaining to effective dates, as well as a rationale 
explaining why his claims were denied.  The decisions also 
provided the veteran with notice of his appellate rights.  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  




The veteran has also submitted private medical evidence in 
support of his claims.  The evidence also includes 
transcripts of the veteran's personal hearing testimony and 
statements of the veteran in support of his claims.  

In this case the dispositive facts are of record with respect 
to an effective date earlier than November 26, 1997, for the 
award of service connection for mullerian duct cyst, and an 
effective date earlier than April 10, 1997, for the award of 
a 30 percent disability rating for service-connected 
gastroesophageal stricture with reflux and hiatal hernia.  
Therefore, the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Additionally, the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA could provide to the claimant would 
substantiate the claims.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)).  

A remand for additional development would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Supplemental Statement of the 
Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to him under this new law.  Moreover, he has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Earlier Effective Date
Service Connection

The veteran seeks an earlier effective date for service 
connection for mullerian duct cyst.  He contends that the 
proper earlier effective date should be October 1, 1978 
because he originally filed for service connection within one 
year from separation from active service.  

The veteran originally filed his claim for service connection 
for mullerian duct cyst in February 1979.  In March 1979 the 
RO denied service connection for mullerian duct cyst.  The RO 
notified him of the denial by letter dated May 14, 1979.  

In the present case, it is clear from the evidence that the 
veteran did not appeal the March 1979 rating decision.  He 
did not submit a Notice of Disagreement within one year of 
the date of the May 14, 1979 notification letter.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(2001).

The veteran acknowledged that he received notice of the 
rating decision and he did not appeal at that time.  In his 
November 1999 Notice of Disagreement he recalled "that the 
March or May 1979 rating board correspondence denied my claim 
stating that it was a congenital anomaly which precluded 
service-connection."  


He also stated that he "had no reason to question that ruling 
or basis on which to appeal that decision."  

The veteran argues that he did not appeal the original denial 
of service connection for mullerian duct cyst because he 
believed from the notice of denial that this was not an 
appealable issue.  Transcript, pp. 4-5 (Nov. 2001).  This 
contention has no merit.  The veteran received written notice 
of the denial of his right to service connection and of his 
right to appeal that decision.  

While the RO's denial was predicated on the fact that 
mullerian duct cyst was a constitutional or developmental 
abnormality, the RO did not notify the veteran that he could 
not appeal the decision.  The Board also notes that this 
argument is inconsistent with his actions with respect to 
another issue decided by the RO at that time.  The veteran 
did file a timely Notice of Disagreement to the February 1978 
rating decision.  

The veteran contends that his February 1979 letter should 
constitute an appeal because the RO had not considered his 
claim for service connection for mullerian duct cyst in the 
February 1978 rating decision.  Transcript, pp. 1-2 (Feb. 
2000).  This argument also has no merit.  The February 1979 
letter cannot constitute a Notice of Disagreement because the 
RO had not yet made a decision on that claim.  38 C.F.R. 
§ 20.201 (2001).  

Consequently, the March 1979 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2001).  

In the present case, it is clear from the evidence of record 
that the veteran filed his application to reopen service 
connection, VA Form 21-4138 (JF), on November 26, 1997.  This 
is the date that the RO received his application to reopen 
service connection for mullerian duct cyst.  

The controlling regulation in this case states that the 
effective date of an evaluation and award of compensation 
based on a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  Thus, 
November 26, 1997 is the earliest allowable proper effective 
date for the grant of service connection based on a claim to 
reopen after final disallowance.  

The issue in this case is whether the evidence establishes an 
effective date earlier than November 26, 1997.  Again, the 
proper effective date of an evaluation and award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

The Board also notes that the veteran did not submit or 
identify VA hospitalization or other medical records prior to 
filing his application to reopen service connection.  The 
veteran also did not submit any communication or action 
indicating an intent to apply for service connection for 
mullerian duct cyst.  The Board finds that he did not file an 
informal claim for service connection prior to November 26, 
1997.  38 C.F.R. §§ 3.155, 3.157 (2001).  

The veteran argues that the effective date for service 
connection for mullerian duct cyst should October 1, 1977.  
He argues that his service medical records show that he had 
urinary tract infections several years after entry into 
active service.  He argued that his private physician 
diagnosed him with mullerian duct cyst in 1968 while home on 
leave and that he has had continuous urinary tract infections 
since that time.  He testified that the effective date of his 
grant of service connection should date back to active 
service because this disability was discovered during that 
time and has been present since.  Transcript, p. 2 (Feb. 
2000).  

Even assuming the evidence established service connection for 
mullerian duct cyst prior to November 26, 1997, the later 
date would be November 26, 1997, which is the date the RO 
received the veteran's application to reopen service 
connection after final disallowance.  

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), the effective 
date of an award based on a claim to reopen after final 
disallowance shall not be earlier than the date of receipt of 
application thereof.  Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd, 17 F3d. 368 (Fed. Cir. 1994), cert. denied, 
513 U.S. 810, 115 S.Ct. 61, 130 L.Ed. 2d 19 (1994); Livesay 
v. Principi, 15 Vet. App. 165, 170-172 (1993).  Thus, an 
effective date earlier than November 26, 1997 is not 
established.  

In this case, the RO reopened the veteran's claim and awarded 
service connection based upon the submission of new and 
material evidence other than the service medical records.  
The service medical records were previously considered at the 
time of the prior final disallowance in March 1979.  
Consequently, the regulations specifically provide for an 
effective date where service connection is granted based on a 
reopened claim and submission of new and material evidence 
other than service department records.  The effective date 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1), (r).  

The veteran argues that the proper earlier effective date 
should be October 1, 1978, under and in accordance with the 
provisions of 38 C.F.R. § 3.105(b) (2001).  He testified that 
this is allowable under the VA regulations since service 
connection for mullerian duct cyst was granted based on a 
difference of opinion.  Transcript, p. 7 (Nov. 2001).  

In November 1998 the RO denied reopening the claim for 
service connection for mullerian duct cyst.  The January 1999 
rating decision, wherein the RO amended the November 1998 
rating decision under the provisions of 38 C.F.R. § 3.105(b) 
and granted service connection for mullerian duct cyst, was 
based on a difference of opinion with the November 1998 
decision.  This was not based on clear and unmistakable error 
with either the November 1998 decision or the prior final 
rating decision in March 1979.  

The regulations specifically provide for an effective date 
where a revision or an amendment of a previous rating 
decision is warranted based on a difference of opinion under 
38 C.F.R. § 3.105(b).  The March 1979 decision is final by 
failure to timely initiate and perfect an appeal; therefore, 
the proper effective date is the date of receipt of the 
application to reopen or the date entitlement arose, 
whichever is later.  The November 1998 decision was not final 
so the proper effective date is the date from which benefits 
would have been payable if the November 1998 decision had 
been favorable.  38 C.F.R. § 3.400(h).  Here, the RO assigned 
the effective date of November 26, 1997, which is the date 
the RO received the application to reopen service connection.  
This is actually the earlier of the effective dates specified 
in the regulations and the veteran is not entitled to an 
effective prior to that time.  

For these reasons, the Board finds that the RO denied service 
connection for mullerian duct cyst in March 1979 and the 
veteran did not appeal.  The Board finds that on November 26, 
1997 the RO received the claim to reopen service connection 
for mullerian duct cyst.  The Board finds that the RO granted 
service connection for mullerian duct cyst, effective 
November 26, 1997, based on a reopened claim and the 
submission of new and material evidence. 

The Board concludes that the evidence is not evenly balanced 
in this case and the criteria for an effective date, prior to 
November 26, 1997, for the award of service connection for 
mullerian duct cyst have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2001).  


Increased Rating

The veteran seeks an earlier effective date for the award of 
a 30 percent disability rating for service-connected 
gastroesophageal stricture with reflux and hiatal hernia.  He 
contends that the proper earlier effective date should be 
October 1, 1978 because his service medical records show that 
he had gastroesophageal difficulties during active service 
and continuously since that time.  Alternatively, he argues 
that if compensation is not payable back to active service 
then it should be payable as of November 26, 1996, which is 
one year prior to the date he filed his claim.

The veteran originally filed his claim for service connection 
in October 1977.  In February 1978 the RO granted service 
connection for esophageal hiatal hernia and assigned a 
noncompensable rating, effective October 1, 1977.  

In the present case, it is clear from the evidence that the 
veteran did not appeal the noncompensable rating assigned for 
this service-connected disability in the February 1978 rating 
decision.  He did not submit a Notice of Disagreement on this 
issue within one year of the date of notice of the 
notification letter.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (2001). 

Although the claims folder does not include a copy of the 
notification letter, the veteran acknowledged receipt of the 
rating decision in a February 1979 Notice of Disagreement.  
He stated that he received the March 2, 1978 letter setting 
forth the disability percentages awarded.  However, he did 
not appeal the noncompensable rating assigned for esophageal 
hiatal hernia.  He specifically limited his appeal to the 
issues of a noncompensable rating for residuals of his 
craniotomy and service connection for a dental condition.  
Since the RO made decisions on several issues, the veteran 
was required to identify the specific determinations with 
which he disagreed.  38 C.F.R. § 20.201 (2001).  In this 
case, the veteran limited his appeal to the issues of a 
noncompensable rating for residuals of his craniotomy and 
service connection for a dental condition.  

The veteran also acknowledged that he received notice of the 
rating decision and he did not appeal that issue at that 
time.  In his October 1999 Notice of Disagreement he stated 
that he did not appeal the original assignment of a 
noncompensable rating, effective October 1, 1977, because he 
had no reason to question that rating.  

He testified that at the time he had been granted a 
noncompensable rating he was told there was no good diagnosis 
or treatment for his symptoms; therefore, there was no reason 
to object to the noncompensable rating.  Transcript, p. 6 
(Nov. 2001); Transcript, pp. 3-4 (Feb. 2000).  



Since the veteran did not appeal the February 1978 rating 
decision with respect to the assignment of a noncompensable 
rating for his service-connected disability, that 
determination is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (2001).  

In the present case, it is clear from the evidence of record 
that the veteran filed his claim for an increased rating, VA 
Form 21-4138 (JF), on November 26, 1997.  This is the date 
that the RO received the claim.  Although he characterized it 
as a claim for service connection for dysphagia, he clarified 
that he was seeking reevaluation of his gastrointestinal 
disorder after the RO notified him he was already service-
connected for a gastrointestinal disorder.  

The Board also notes that the veteran did not submit or 
identify VA hospitalization or other medical records prior to 
filing his claim for an increase.  The veteran also did not 
submit any communication or action indicating an intent to 
apply for an increase prior to November 26, 1997.  The Board 
finds that he did not file an informal claim for service 
connection prior to November 26, 1997.  38 C.F.R. §§ 3.155, 
3.157 (2001).  

The controlling regulation in this case states that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  However, since this case involves 
a claim for an increased evaluation, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Thus, in this case November 26, 1996 would be the earliest 
allowable effective date for the award of the 30 percent 
rating based on his claim for increase.  

In November 1998 the RO awarded a 30 percent disability 
rating for the veteran's service-connected gastroesophageal 
stricture with reflux and hiatal hernia (claimed as 
dysphagia), effective April 10, 1997.  The RO based the 
effective date on a private medical record submitted by him 
in support of his claim.  The claim for an increase was 
received within one year from the date of that medical 
record.  

This medical record showed the veteran had undergone a 
procedure on April 10, 1997 to rule out possible Barrett's 
esophagitis due to recurrent episodes of dysphagia and 
odynophagia despite medication use.  The impression was mild 
esophagitis with distal areas of erosions and also a hiatal 
hernia.  The stomach was notable for a very mild gastritis 
but there were no ulcerations or other lesions in the stomach 
or the duodenum.  The postoperative diagnosis was esophagitis 
of a mild to moderate degree, hiatal hernia and mild 
gastritis.  This evidence demonstrates that it was factually 
ascertainable that an increase in his service-connected 
disability had occurred at least as of April 10, 1997.  38 
C.F.R. § 4.114, Diagnostic Codes 7203, 7346.

The remaining question is whether it was factually 
ascertainable that an increase in the service-connected 
disability had occurred prior to that time.  

The private treatment records from LO, MD, show that the 
veteran underwent an esophagogastroduodenoscopy with 
polypectomy and biopsy in September 1996.  The procedure was 
performed to evaluate his complaints of dysphagia.  While the 
findings show diffuse gastritis with ulcerations of the 
stomach, duodenum and esophagus and duodenitis, this evidence 
cannot be used to assign an earlier effective date.  The 
veteran filed his claim for an increase on November 26, 1997.  

Although this evidence may demonstrate that he met the 
requirements for a 30 percent rating under 38 C.F.R. § 4.114, 
Diagnostic Codes 7203, 7346 in September 1996, his claim was 
not received within one year from such date.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  

When considering the appropriate effective date for an 
increased rating, VA must consider the evidence of disability 
during the period one year prior to the application.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  These medical findings 
pre-date the one year period prior to the application.  

However, in this case the medical findings dated during the 
one year period prior to his claim for an increase 
demonstrate that the veteran had these recurrent symptoms 
prior to the April 10, 1997 procedure.  The evidence shows 
that he had received ongoing treatment for his symptoms 
beginning in 1985.  In the April 10, 1997 operative report, 
the physician stated that the veteran had recurrent episodes 
of dysphagia and odynophagia despite being placed on Prevacid 
for the past several months.  The statements of the veteran 
show that he has had the same ongoing symptoms well before 
September 1996.  Based on this medical evidence and the 
veteran's statements, the evidence is at least evenly 
balanced evidence on the issue whether it was factually 
ascertainable that an increase in his service-connected 
disability had occurred at least as of November 26, 1996.  

Finally, the veteran argues that the proper earlier effective 
date for his disability should be October 1, 1978, under and 
in accordance with the provisions of 38 C.F.R. § 3.105(b) 
(2001).  

The November 1998 rating decision, wherein the RO increased 
the service-connected disability from noncompensable to 30 
percent was not based on a difference of opinion in any prior 
rating decision under 38 C.F.R. § 3.105(b).  As previously 
stated, the February 1978 rating decision granting service 
connection and a noncompensable rating was not appealed and 
is final.  An earlier effective date based on a difference of 
opinion under the provisions 38 C.F.R. § 3.105(b) is 
inapplicable to the present case.  

For these reasons, the Board finds that in February 1978 the 
RO granted service connection for esophageal hiatal hernia 
and assigned a noncompensable rating for this disorder, 
effective October 1, 1977.  
The Board also finds that the veteran did not appeal the 
noncompensable rating assigned for esophageal hiatal hernia.  
The Board finds that on November 26, 1997, the RO received 
the claim for an increased rating for his service-connected 
gastrointestinal disorder.  The Board finds that the evidence 
of record demonstrates that an increase in disability was 
factually ascertainable on November 26, 1996.  

The Board concludes that the criteria for a November 26, 1996 
effective date, but not earlier, for the award of a 30 
percent disability rating for service-connected 
gastroesophageal stricture with reflux and hiatal hernia have 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2001).  


ORDER

An effective date, prior to November 26, 1997, for the award 
of service connection for mullerian duct cyst, is denied.  

A November 26, 1996 effective date, for the award of a 30 
percent disability rating for service-connected 
gastroesophageal stricture with reflux and hiatal hernia, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

